Name: 2011/348/EC: Council Decision of 10 November 2009 on the signing, on behalf of the Community, and provisional application of the Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  international affairs;  European construction
 Date Published: 2011-06-17

 17.6.2011 EN Official Journal of the European Union L 159/107 COUNCIL DECISION of 10 November 2009 on the signing, on behalf of the Community, and provisional application of the Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation (2011/348/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement on Scientific and Technological Cooperation with the Hashemite Kingdom of Jordan (hereinafter referred to as the Agreement). (2) The negotiations resulted in the Agreement initialled on 28 January 2009. (3) It is necessary to sign the Agreement subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation is hereby approved on behalf of the Community, subject to its conclusion. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Article 3 The Agreement shall be applied on a provisional basis as provided for in Article 7(2) of the Agreement upon signature, pending the completion of the procedures for its formal conclusion. Done at Brussels, 10 November 2009. For the Council The President A. BORG